ORDER

PER CURIAM.
John Culpepper, (“Defendant”) appeals the judgment of the Circuit Court of Franklin County entered after a jury found him guilty of selling a controlled substance. Defendant contends that the *630trial court erred when it: (1) allowed a detective to testify that he was the “head of the narcotics division for the Sheriffs department” and that he was “familiar” with the Defendant, and (2) failed to sua sponte declare a mistrial following an officer’s testimony describing information derived from confidential informants.
We have reviewed the briefs of the parties and the record on appeal and find no plain error. State v. Stewart, 17 S.W.3d 162, 166 (Mo.App. E.D.2000). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the award pursuant to Rule 30.25(b).